Mr. Justice Thomas delivered the opinion of the court: This claim is for six pure-bred cows which were tested and found to be affected with, tuberculosis. The test was made in November, 1922, and the cows ordered destroyed. In January, 1923, four of them were sent to the stockyards at Peoria and slaughtered, the salvage bringing claimant $141.45. These four cows had been appraised as the law required and claimant complied with all the provisions of the statute. The law in effect at that time was the Act for the Suppression of Tuberculosis Among Domestic Cattle, approved June 28, 1919. Section six of that Act provides that the owner of cattle destroyed under the provisions of the Act shall be paid one-third the difference between the appraised value of the cattle and the proceeds from the sale of the salvage, provided that in no case shall any payment exceed $25.00 for any grade animal or $50.00 for any purebred animal. The four cows slaughtered were appraised at $820.00, two of them at $200.00 each and two of them at $210.00 each. As one-third of the difference between the appraised value and the salvage is more than $50.00 for each cow, claimant can be awarded only the maximum sum of $50.00 per head for the cattle destroyed in compliance with the provisions of the statute. Two of the cows were not appraised. One of them died soon after the test was made and the other one was shipped to Chicago and sold: As claimant did not comply with the ■law as to these two cattle he cannot be given an award for them. It is therefore ordered that claimant be awarded the sum of $200.00.